Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-12) in the reply filed on 11-30-20 is acknowledged.
-Note that the non-elected claims 13-23 had been canceled by applicant in 11-30-20 election.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-18-19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 1-12 & 24-29 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
An apparatus for a radio access network (RAN) node, comprising: 
a transmitter interface configured to provide a set of orthogonal frequency-division multiplex (OFDM) symbols to a transmitter for transmission to a user equipment (UE); and 
a processor configured to: 
segment a bit sequence into blocks; 
encode the blocks to form code blocks; 
group the code blocks into a code block group, the code block group selected to fit an integer number of code blocks within an OFDM symbol group, the OFDM symbol group including an integer number of OFDM symbols; 
encode the code block group to form the OFDM symbol group; and provide the OFDM symbol group to the transmitter using the transmitter interface.
 
Independent Claim 8. 
An apparatus for a user equipment (UE), comprising: 
a receiver interface configured to provide a set of orthogonal frequency-division multiplex (OFDM) symbols from a receiver from a radio access network (RAN) node; and 
a processor configured to: 
receive an OFDM symbol group from the receiver interface; 
decode a set of code blocks forming a code block group, the code block group selected to fit an integer number of code blocks within an OFDM symbol group, the OFDM symbol group including an integer number of OFDM symbols, wherein the OFDM symbol group boundary matches the code block group boundary; and 
provide a response to the RAN node within a turnaround time acknowledging a receipt of the data from the OFDM symbol group.

Independent Claim 24. 
A method for a radio access network (RAN) node, the method comprising: 
segmenting a bit sequence into blocks; 
encoding the blocks to form code blocks; 
grouping the code blocks into a code block group, the code block group selected to fit an integer number of code blocks within an orthogonal frequency-division multiplex (OFDM) symbol group, the OFDM symbol group including an integer number of OFDM symbols; 
encoding the code block group to form the OFDM symbol group; and 
transmitting the OFDM symbol group to the UE.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US 2020/0021396 A1) discloses a communication method (Fig.6) including: obtaining a to-be-segmented first bit sequence, where a quantity of bits in the first bit sequence is B, and a quantity of bits that can be carried by a physical resource corresponding to the first bit sequence is N.sub.1; determining, based on N.sub.1 and a parameter L, a quantity C of bit sequences obtained by segmenting the first bit sequence, where a value of L is equal to (B+B.sub.1)/R.sub.min,K.sub.max, R.sub.min,K.sub.max is a minimum bit rate corresponding to an available maximum code block length K.sub.max, and B.sub.1 is an integer greater than or equal to 0; and segmenting the first bit sequence into C segmented bit sequences.

Yokomakura (US 2019/0312678 A1) discloses channel encoding (Figs.12-14) that includes applying turbo coding with a coding rate of 1/5 to an input bit sequence, applying a subblock interleaver to each of first to fifth code bit sequences to which the turbo coding is applied, applying bit collection to the first to fifth code bit sequences output from the subblock interleaver, the bit collection outputting the first code bit sequence in order, outputting the second code bit sequence and the fourth code bit sequence alternately on a bit-by-bit basis after the first code bit sequence, and outputting the second code bit sequence and the fifth code bit sequence alternately on a bit-by-bit basis.


	
Frenne (US 2013/0083867 A1) discloses a method (Fig.14) for sending uplink control information from a user equipment to a serving node of a radio communications system by first encoding uplink control information bits into symbols. The encoded symbols are split into at least two groups of symbols for use to achieve diversity transmission. Each of the at least two groups of symbols are cyclically repeated to generate a repeated group for each of the at least two groups of symbols. Then the repeated groups are mapped each to different transmission ports of the user equipment for diversity transmission as uplink control information through a plurality of uplink transmission slots of an uplink subframe.
	
Andersson (US 2019/0181986 A1) discloses a method (Fig.2) in a wireless transmitter of aligning code blocks with modulation symbols comprises: receiving a block of information bits for wireless transmission in a plurality of modulation symbols; partitioning the plurality of modulation symbols into groups of one or more modulation symbols, wherein the modulation symbols in a group are contiguous in time; and assigning each of the information bits to one of the groups. For each of the groups the 
	
Kim (US 9,160,485 B2) discloses a method and apparatus for encoding a transport block (Fig.13). The method for encoding the transport block includes: determining, by a transmitter, a size of transport block; dividing, by the transmitter, the transport block into at least one code block based on the size of transport block; interleaving, by the transmitter, the at least one code block by an interleaver; and performing, by the transmitter, a turbo coding for the interleaved at least one code block, wherein the size of transport block is determined based on the number of the divided code blocks.
	
Li (US 2017/0366299 A1) disclosed a data packet processing method and apparatus in an OFDMA system, and a storage medium. The method (Figs.3-4) includes: performing code block segmentation on a source data packet to obtain d data blocks; respectively adding a CRC sequence to the d data blocks; respectively performing error correction coding; grouping the d data blocks on which the error correction coding is performed to obtain an information data packets; performing packet coding on the a information data packets to obtain b check data packets; performing constellation mapping modulation to obtain a first modulation symbol sequence with a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464